t c memo united_states tax_court paul anthony cappel sr petitioner v commissioner of internal revenue respondent docket no filed date paul anthony cappel sr pro_se eliezer klein for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure in petitioner’s federal_income_tax for the all statutory references are to the internal_revenue_code code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar central question for decision is whether petitioner is entitled to claim dependency_exemption deductions for three children the answer to that question determines whether he is entitled to head-of-household filing_status and child tax_credits although we are very sympathetic to petitioner’s predicament we have no alternative but to resolve these questions in respondent’s favor findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that are incorporated by this reference petitioner resided in pennsylvania when he peti- tioned this court petitioner is the father of three children tiffany m cappel c a c and p a c j tiffany and c a c were born to petitioner and his first ex-wife p a c j was born to petitioner and his second wife with whom he is currently in divorce proceedings during tiffany c a c and p a c j were ages and respectively in a florida family court entered a child_support order in the divorce case between petitioner and his first ex-wife the court ordered that petitioner will receive the child dependency_exemption for tiffany and c a c each and every year beginning in but only if he remains current from this point we refer to minor children by their initials see rule a forward in his payments of child_support petitioner credibly testified that he has been current in his child_support payments at all relevant times and respondent does not contend otherwise petitioner timely filed a federal_income_tax return for on which he claimed tiffany c a c and p a c j as dependents notwithstanding the florida court’ sec_2002 order petitioner’s first ex-wife likewise claimed tiffany and c a c as dependents for and p a c j ’s mother claimed him as a dependent for that year as well neither tiffany nor c a c resided with petitioner during and he does not know where either of them resided p a c j resided with his mother in penn- sylvania for more than half the year during he did not reside with petitioner at any time during that year petitioner was the noncustodial_parent of c a c and p a c j during he did not obtain from c a c ’s mother or from p a c j ’s mother an executed form_8332 release revocation of release of claim to ex- emption for child by custodial_parent opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct though this presumption can be rebutted by the taxpayer see rule a 290_us_111 petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 deductions and credits are a matter of legislative grace taxpayers bear the burden of proving their entitlement to deductions and credits allowed by the code and substantiating the amounts thereof 503_us_79 sec_151 provides as a deduction an exemption from taxable_income dollar_figure for for each dependent as defined in sec_152 sec_152 defines a dependent as either a qualifying_child or a qualifying_relative of the taxpayer to be considered a qualifying_child of the taxpayer the child must among other things have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year see sec_152 p a c j and c a c were both children during because neither had attained the age of by yearend see sec_152 however neither resided with petitioner at any time during the year and thus neither was a qualifying_child it is unclear whether tiffany was a child during she was years old and petitioner did not provide any information as to whether she was a student see sec_152 regardless tiffany did not reside with petitioner at any time during and thus she was not a qualifying_child for a family_member to be a qualifying_relative a taxpayer must show among other things that he provided more than of that person’s support during the year sec_152 though petitioner paid child_support for c a c and p a c j during he provided no evidence that he supplied more than of their support or of tiffany’s support as a result none of them was a qualifying_relative of petitioner during though his children were neither qualifying children nor qualifying relatives during the code provides a mechanism for a noncustodial_parent such as petitioner to become entitled to a dependency_exemption for minor children when parents are legally_separated or divorced sec_152 gener- ally awards the dependency_exemption to the custodial_parent that is the parent having custody of the child for the greater portion of the year sec_152 sec_152 provides an exception to this rule if two conditions are met the custodial_parent signs a written declaration releasing his or her claim to the exemption and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year sec_152 and b the written declaration by the custodial_parent must be made on form_8332 or in a signed document substantially_similar to form_8332 see sec_152 139_tc_468 aff’d 745_f3d_890 8th cir 114_tc_184 aff’d on other grounds sub nom 293_f3d_1208 10th cir a judicial decree or child custody order standing alone does not qualify as a written declaration within the meaning of sec_152 see miller t c pincite neal v commissioner tcmemo_1999_97 77_tcm_1610 sec_1_152-4 income_tax regs a court order or decree or a separation agreement may not serve as a written declaration petitioner did not include in hi sec_2011 return a form_8332 or a signed declar- ation by which c a c ’s or p a c j ’s mother relinquished her right as the cus- todial parent to claim that child as a dependent petitioner has thus failed to carry his burden of proving his entitlement to a dependency_exemption deduction either for those children or for tiffany as a corollary of that conclusion we find that he is not entitled to head-of-household filing_status or to child tax_credits to be entitled to head-of-household status a taxpayer must maintain a home that constitutes for more than one-half of such taxable_year the principal_place_of_abode of at least one qualifying_child sec_2 petitioner agreed that none of the children resided with him for more than half of calendar_year to be entitled to the child_tax_credit a taxpayer must have a qualifying_child for which the taxpayer is allowed a deduction under sec_151 see sec_24 for the reasons discussed in the text petitioner is not entitled to any depen- dency exemption deductions under sec_151 this case resembles many that come before our court the situation is un- fortunate petitioner has acted honorably in paying child_support for many years but his ex-wife has apparently claimed two of their children as dependents in vio- lation of a florida court order but while the result may seem harsh in these cir- cumstances the law is unfortunately clear on the record before us we have no alternative but to sustain respondent’s determinations to reflect the foregoing decision will be entered for respondent
